Case 2:19-cv-00114-JRG-RSP Document 1 Filed 04/09/19 Page 1 of 5 PageID #: 1




                                    IN THE UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF TEXAS
                                             MARSHALL DIVISION
 SHEILA HUDSON,                                                    §
                                                                   §
             Plaintiff,                                            §
                                                                   §
 v.                                                                §         Civil Action No. 2:19-cv-114
                                                                   §
 LIFE INSURANCE COMPANY OF                                         §
 NORTH AMERICA,                                                    §
                                                                   §
             Defendant.                                            §


                                        PLAINTIFF’S ORIGINAL COMPLAINT


             Plaintiff Sheila Hudson (“Plaintiff”) files this Original Complaint against Defendant

 Life Insurance Company of North America (“Defendant”).

                                                                  I.
                                                                Parties

           1.          Plaintiff is an individual and Texas resident who was employed by The Williams

Companies, Inc. (“WCI”), which provided long term disability benefits funded by a policy of

insurance issued to WCI.

           2.          Defendant is an insurance company licensed to do business in Texas and issued a

group long term disability insurance policy to WCI. Defendant can be served through its agent

for service: CT Corporation System, 1999 Bryan Street, Ste. 900, Dallas, Texas 75201.

                                                                    II.
                                                         Jurisdiction and Venue

           3.          This action against Defendant arises under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et. seq.

           4.          This Court has jurisdiction over this action pursuant to 29 U.S.C. § 1132(e)(1).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                              PAGE 1
Z:\WP\Hudson, Sheila\Pleadings\P's Orig Complaint.Docx
Case 2:19-cv-00114-JRG-RSP Document 1 Filed 04/09/19 Page 2 of 5 PageID #: 2



           5.          Venue is proper in this District pursuant to 29 U.S.C. § 1132(e)(2). Defendant

can be found in this District and the Plan (defined below), as relates to this action, was

administered, in part, in this District.

                                                                 III.
                                                         Factual Background

           6.          At all pertinent times, WCI maintained an employee benefit plan (the “Plan”) that

provided long term disability (“LTD”) benefits coverage for its employees.

           7.          The Plan is subject to ERISA.

           8.          LTD benefits payable under the Plan were funded by a group insurance policy

issued by Defendant (the “Policy”). Specifically, Policy Number FLK-0980075. Defendant was

the claims administrator for benefits under the Policy.

           9.          The effective date of the Policy was January 1, 2011. The Policy was offered,

issued, renewed or delivered after February 1, 2011. The Policy was renewed after January 1,

2012. The Policy was amended after January 1, 2012.

           10.         The Certificate of Coverage for the Policy was delivered to Plaintiff in Texas after

January 1, 2012.

           11.         At all pertinent times, Plaintiff was an employee of WCI and was a Plan

participant, within the meaning of 29 U.S.C. § 1002(7).

           12.         Plaintiff suffers from a medical condition that would not and will not permit

Plaintiff to perform the duties of her regular occupation or of any occupation, as defined in the

Policy.

           13.         Plaintiff applied for LTD benefits under the Policy. Defendant approved and paid

LTD benefits to Plaintiff for the period of February 8, 2017 through January 25, 2018.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                     PAGE 2
Z:\WP\Hudson, Sheila\Pleadings\P's Orig Complaint.Docx
Case 2:19-cv-00114-JRG-RSP Document 1 Filed 04/09/19 Page 3 of 5 PageID #: 3



Defendant then denied Plaintiff any LTD benefits beyond January 25, 2018. Defendant notified

Plaintiff of the adverse determination by correspondence dated January 26, 2018.

           14.         Plaintiff appealed Defendant’s denial of Plaintiff=s continued LTD benefits. The

appeal submission letter was dated July 20, 2018.

           15.         In determining the appeal, Defendant upheld its decision to deny Plaintiff=s LTD

benefits. This determination was made by Defendant’s claim personnel located in this District.

Defendant notified Plaintiff of this adverse determination by correspondence dated October 30,

2018.

           16.           Plaintiff exhausted all required administrative levels of appeal.          Plaintiff

complied with all requirements of the Plan’s administrative procedure.

           17.         Plaintiff was and is disabled based on the definition of disability in the Policy.

           18.         Defendant operated under a conflict of interest because it is both the determiner of

claims and the payer of claims.

           19.         Defendant used record reviewers who were unqualified and/or biased. Defendant

used record reviewers who were financially motivated to discount Plaintiff’s restrictions and

limitations. The record reviewers derive an influential amount of their income from providing

medical opinions to insurers, such as Defendant, to substantiate denying disability claims.

                                                             IV.
                                                Request for Relief – Count One
                                             (Claim for Benefits Under the Policy)

           20.         Plaintiff is entitled to LTD benefits under the Policy because Plaintiff met the

definition of disability contained in the Policy.

           21.         Plaintiff has complied with Plaintiff=s obligations to make proof of claim in

accordance with the Policy’s requirements.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                       PAGE 3
Z:\WP\Hudson, Sheila\Pleadings\P's Orig Complaint.Docx
Case 2:19-cv-00114-JRG-RSP Document 1 Filed 04/09/19 Page 4 of 5 PageID #: 4



           22.         The standard of review is de novo because Defendant is not granted discretion

under the terms of the Plan or Policy. Additionally and/or alternatively, any purported grant of

discretion is voided by Texas Law. Plaintiff has proven by a preponderance of the evidence that

Plaintiff is entitled to LTD benefits under the Policy. Defendant’s decision to deny Plaintiff’s

LTD benefits was wrong.

           23.         In the alternative, Defendant’s decision to deny Plaintiff=s LTD benefits was

arbitrary and capricious.

           24.         Pursuant to 29 U.S.C. § 1132(a)(1)(B), Plaintiff seeks from Defendant LTD

benefits that have not been paid to Plaintiff.

                                                               V.
                                               Request for Relief – Count Two
                                          (In the alternative, Request for Remand)

           25.         In the purported denial letter, Defendant failed to identify any material or

information necessary for Plaintiff to perfect Plaintiff’s appeal and the reason such material or

information was necessary.

           26.         Pursuant to 29 U.S.C. § 1132(a)(1)(B), Plaintiff requests that the Court award

Plaintiff LTD benefits which have not been paid or, in the alternative, remand this claim to

Defendant so that Defendant can identify the material necessary to perfect Plaintiff’s claims and

the reason why such information is necessary, and can review Plaintiff’s claim using

qualified/unbiased record reviewers.

                                                       VI.
                                         Request for Relief – Count Three
                                (Attorney’s Fees Pursuant to 29 U.S.C. § 1132(g)(1))

           27.         Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff seeks an award of Plaintiff’s

reasonable and necessary court costs and attorney’s fees in connection with the prosecution of

this action.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 4
Z:\WP\Hudson, Sheila\Pleadings\P's Orig Complaint.Docx
Case 2:19-cv-00114-JRG-RSP Document 1 Filed 04/09/19 Page 5 of 5 PageID #: 5



                                                         PRAYER

   FOR THESE REASONS, Plaintiff requests that the Court order:

           28.         Defendant to pay Plaintiff the full LTD benefits incurred and unpaid at the time of

judgment;

           29.         Defendant to reinstate Plaintiff on the Policy for future payments in accordance

with the terms and conditions of the Policy;

           30.         In the alternative, Plaintiff=s claim be remanded to Defendant to comply with

ERISA and/or the Policy as discussed herein;

           31.         Defendant to pay Plaintiff=s reasonable attorney’s fees incurred in pursuing

recovery of benefits owed to Plaintiff;

           32.         Defendant to pay Plaintiff pre-judgment and post-judgment interest; and

           33.         That Plaintiff recover the cost of this action and such other and further relief as

the Court may deem proper under the circumstances.

             Dated: April 9, 2019.

                                                              Respectfully submitted,

                                                                /s/ John L. Thompson
                                                              John L. Thompson, Attorney in Charge
                                                              State Bar No. 90001820
                                                              jlt@erisaltd.com

                                                              Bernard A. Guerrini
                                                              State Bar No. 08581700
                                                              guerrinipc@erisaltd.com

                                                              GUERRINI & THOMPSON, P.C.
                                                              6500 Greenville Avenue, Suite 320
                                                              Dallas, Texas 75206
                                                              Tel: (214) 692-6556
                                                              Fax: (214) 692-6578

                                                              ATTORNEYS FOR PLAINTIFF


PLAINTIFF’S ORIGINAL COMPLAINT                                                                    PAGE 5
Z:\WP\Hudson, Sheila\Pleadings\P's Orig Complaint.Docx
